 

Exhibit 10.2

 



AMENDMENT TO STOCK PURCHASE AGREEMENT

 

This AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated as of
October 23, 2019 (the “Effective Date”), is entered into by and among AquaMed
Technologies, Inc., a Delaware corporation (the “Company”), and each of the
purchasers identified on the signature pages hereto and such purchasers’
respective successors and assigns. Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Stock Purchase
Agreement (defined below).

 

WHEREAS, the Company and the Purchasers have previously entered into that
certain Stock Purchase Agreement, dated as of September 10, 2019 (as amended
from time to time, the “Stock Purchase Agreement”);

 

WHEREAS, pursuant to the Stock Purchase Agreement, on September 10, 2019, the
Initial Closing occurred, and the Company issued an aggregate of 3,269,500
shares of Common Stock, for an aggregate Purchase Price of $175,000;

 

WHEREAS, in connection with a subsequent closing as contemplated in the Stock
Purchase Agreement, the Company and the Purchasers desire to amend the Stock
Purchase Agreement to reduce the Per Share Purchase Price (as defined in the
Stock Purchase Agreement) from $0.053525 to $0.014 and to update certain
representations and warranties;

 

WHEREAS, the Stock Purchase Agreement may be amended upon the written consent of
the Company and the Purchasers holding a majority of the Shares then outstanding
and held by Purchasers;

 

WHEREAS, the Purchasers executing the signature page hereto hold a majority of
the Shares outstanding and held by Purchasers as of the date hereof;

 

WHEREAS, the Stock Purchase Agreement provides that in the event that the Stock
Purchase Agreement is amended between Initial Closing Date and a Subsequent
Closing Date to reduce the Per Share Purchase Price, then the Purchasers in the
Initial Closing Date shall be entitled to receive from the Company additional
shares of Common Stock, for no additional consideration, in an amount sufficient
that the pro rata portion of the Purchase Price paid by such Purchaser hereunder
for the Shares purchased in the Initial Closing, when divided by the total
number of Shares purchased in the Initial Closing plus such additional shares of
Common Stock issued will equal the reduced Purchase Price; and

 

WHEREAS, on September 10, 2019, Adam Levy, an affiliate of Alere Financial
Partners, A Division of Cova Capital Partners, LLC, which, as set forth in
Section 2.01(j) of the Stock Purchase Agreement, is receiving a fee for acting
as a placement agent in the transaction contemplated by the Stock Purchase
Agreement, was appointed as the chief executive officer of the Company.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.              Amendments to the Stock Purchase Agreement. As of the Effective
Date:

 

(a)                     The Per Share Purchase Price shall be revised to $0.014.

 

; and

 



 

 

 

(b)                     Section 2.01(j) of the Stock Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(j) Brokers. Except for as set forth in the disclosure letter attached hereto
as Schedule I, the Company nor any of the Company's officers, directors,
employees or shareholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.”

 

(c)       The disclosure letter attached to this Amendment as Schedule I shall
be Schedule I to the Stock Purchase Agreement.

 

2.                   Continuing Effect. Except as modified and amended herein,
all of the terms and conditions of the Stock Purchase Agreement shall remain in
full force and effect and are hereby ratified and confirmed by the parties.
Without limiting the generality of the foregoing, the amendments contained
herein will not be construed as an amendment to or waiver of any other provision
of the Stock Purchase Agreement or as a waiver of or consent to any further or
future action on the part of any party that would require the waiver or consent
of another party. On and after the Effective Date, each reference in the Stock
Purchase Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof,”
“herein” or words of like import, and each reference to the Stock Purchase
Agreement in any other agreements, documents or instruments executed and
delivered pursuant to, or in connection with, the Stock Purchase Agreement, will
mean and be a reference to the Stock Purchase Agreement as amended by this
Amendment.

 

3.                   Representations and Warranties. Each Purchaser hereby
represents and warrants to the Company, severally, but not jointly, and each
Company hereby represents and warrants to the Purchaser, that (i) it has the
full right, power and authority to enter into this Amendment and to perform its
obligations hereunder and under the Stock Purchase Agreement as amended by this
Amendment, and (ii) the execution of this Amendment by the individual whose
signature is set forth at the end of this Amendment on behalf of such party, and
the delivery of this Amendment by such party, have been duly authorized by all
necessary action on the part of such party; and (iii) this Amendment has been
executed and delivered by such party and constitutes the legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws and equitable principles
related to or affecting creditors' rights generally or the effect of general
principles of equity.

 

4.                   Counterparts; Choice of Law. This Amendment may be executed
in several identical counterparts all of which shall constitute one and the same
instrument. This Amendment shall be construed and enforced in accordance with
the laws of the State of New York, without regard to the principles of conflicts
of law thereof.

 

5.                   Further Assurances. Each of the parties hereto shall
execute and deliver, at the reasonable request of the other party hereto, such
additional documents, instruments, conveyances and assurances and take such
further actions as such other party may reasonably request to carry out the
provisions hereof and give effect to the transactions contemplated by this
Amendment.

 

[signature page follows]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year written above.

 

  THE COMPANY:         AQUAMED TECHNOLOGIES, INC.         By:    /s/ Adam Levy  
Name: Adam Levy   Title:  Chief Executive Officer         PURCHASER:         By:
/s/ Nachum Stein   Name: Nachum Stein   Title:           PURCHASER:        
Bezalel Partners LLC         By: /s/ David Stefansky   Name: David Stefansky  
Title:  Managing Member



 

 

 

Schedule I

 

Disclosure Letter

 

Reference is made to that certain Stock Purchase Agreement, dated as of
September 10, 2019, with respect to which this disclosure letter is attached as
Schedule I. Capitalized terms used in this disclosure letter but not otherwise
defined shall have the meanings ascribed to them in the Stock Purchase
Agreement.

 

Adam Levy was appointed as the Company’s chief executive officer as of September
10, 2019. Adam Levy is affiliated with Alere Financial Partners, A Division of
Cova Capital Partners, LLC (“Alere”), which entity served as the placement agent
for the sale of the shares of Common Stock pursuant to the Stock Purchase
Agreement and received a total fee equal to 6% of the total gross proceeds and
warrants to purchase the number of shares of Common Stock equal to 10% of the
number of shares of Common Stock issued to the Purchasers, for such services
rendered. Alere’s warrants are to be in a customary form reasonably acceptable
to Alere, exercisable for 3 years at an exercise price equal to 110% of then
market price of the Common Stock. Alere will be able to exercise the warrants in
a cashless exercise in the event a registration statement registering the resale
of the shares underlying Alere’s warrants is not effective commencing 12 months
from issuance. The shares underlying Alere’s warrants shall be subject to
piggyback registration rights and be included in any registration statement
covering the shares of Common Stock sold pursuant to the Stock Purchase
Agreement, subject to certain adjustments. Adam Levy has waived any portion of
such fee received by Alere to which he is entitled as an affiliate of Alere.

 



 

 